Citation Nr: 0922305	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  07-23 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to April 
1990. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Atlanta, Georgia.

This case was previously before the Board in June 2008, when 
the claim was remanded for further development.  It is now 
ready for appellate review.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD 
has been productive of not more than an occasional decrease 
in work efficiency and intermittent inability to perform 
occupational tasks.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
4.130, Diagnostic Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

At the outset, the Board notes that the Veteran is appealing 
the initial disability rating assigned for his PTSD. As such, 
the claim requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999). 

Service connection for PTSD was initially granted in a 
January 2005 rating decision.  At that time, a non-
compensable rating was assigned.  During the pendency of the 
appeal, a January 2006 rating decision granted a 10 percent 
rating, effective August 20, 2005.  

A subsequent February 2009 rating decision assigned a 30 
percent rating effective for the entire time on appeal.  As 
such, throughout the rating period on appeal, the Veteran has 
been assigned a 30 percent rating for PTSD.  He contends that 
his symptoms are of such severity as to warrant an increased 
rating throughout this period.  

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, DC 9411.  Under this 
general rating formula, a 50 percent rating is warranted with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

After reviewing the evidence of record, the weight of the 
evidence does not support an evaluation in excess of 30 
percent for PTSD for any portion of the rating period on 
appeal, as will be discussed below. 

Indeed, the overall evidence of record does not indicate that 
his PTSD has caused speech disorders.  For example, an August 
2005 VA treatment note indicated that his speech was normal.  
Further, August 2007, February 2008, May 2008, and August 
2008 VA treatment notes reflected speech of normal rate and 
volume.  His speech was described as having normal rate and 
rhythm at both his November 2004 and August 2008 VA 
examinations.  

His thought processes have similarly been assessed as normal.  
For example, an August 2005 VA treatment note indicated that 
his thought process was goal directed.  Further, August 2007, 
September 2007, February 2008, May 2008, and August 2008 VA 
treatment notes indicated that his thought process was 
linear.  At his November 2004 VA examination, the content of 
his thought was described as clear and logical.  The August 
2008 VA examiner described the Veteran's thought content and 
processes as logical and goal directed. 

Further, the evidence throughout the record demonstrates 
intact judgment and insight.   Specifically, a September 2007 
VA treatment record noted good insight and judgment.  VA 
treatment records from August 2005, August 2007, February 
2008, May 2008, and August 2008 described his insight and 
judgment as fair. His insight and judgment were characterized 
as appropriate at his November 2004 VA examination. 

Moreover, the Veteran did not exhibit impairment of short- 
and long-term memory.  For example, his memory was described 
as appropriate at his November 2004 VA examination.  At his 
August 2008 VA examination it was described as adequate. 

Next, the evidence of record does not reflect that the 
Veteran suffers from panic attacks. Furthermore, he has not 
alleged that he suffers from panic attacks.  The evidence 
throughout the rating period however does indicate some 
symptoms of social isolation.  Although a review of the 
record indicates that the Veteran prefers to be alone and 
keep to himself, there is evidence that he is able to 
maintain social relationships. 

For example, at his November 2004 VA examination he described 
how he had a fairly amicable relationship with his prior 
girlfriend and spoke with his children who lived with her 
about once a week. At his August 2008 VA examination he 
indicated that he lived with his fiancé, with whom he had 
been in a relationship with for twelve years.   

Despite the social isolation detailed above, the overall 
evidence does not show that his PTSD symptoms have caused 
occupational and social impairment with reduced reliability 
and productivity such as to warrant the next-higher 50 
percent evaluation under the general rating formula for 
mental disorders.  

The Board has also considered the Veteran's Global Assessment 
of Functioning (GAF) scores assigned at VA outpatient 
treatment visits and at his VA examinations. GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994) (DSM IV)).

Here, both VA examinations (November 2004, August 2008) 
revealed a GAF score of 55.  VA outpatient treatment records 
revealed the following GAF scores: 60 (August 2007, February 
2008, May 2008, August 2008), and 65 (August 2005, September 
2007).  Therefore, the GAF scores referable to the Veteran's 
PTSD range from 55-65.  

In this regard, the Board notes that scores ranging from 51 
to 60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
While scores ranging from 61-70 reflect some mild symptoms 
(e.g. depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

Despite the seriousness of the symptoms associated with the 
low GAF scores ranging from 51 to 60, a higher rating is not 
warranted on this basis because the objective evidence does 
not actually demonstrate symptoms commensurate with such GAF 
scores.  

Indeed, as discussed above, the competent evidence does not 
show any speech disorders.  Furthermore, panic attacks were 
not reported.  Although the Veteran demonstrated symptoms of 
social isolation, he was still able to maintain some 
meaningful interpersonal relationships. Here, the higher GAF 
scores are most consistent with the Veteran's actual 
disability picture. Based on the above, an evaluation in 
excess of 30 percent is not warranted for any portion of the 
rating period on appeal. In reaching this conclusion, the 
benefit of the doubt doctrine has been applied where 
appropriate. 

With respect to his claim, the Board has also considered his 
statements.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
PTSD is not the type of disorder that a lay person can 
provide competent evidence on questions of etiology or 
diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009). 

The Board acknowledges his belief that his symptoms are of 
such severity as to warrant a higher rating for his PTSD; 
however, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record. Therefore, the Board finds that the medical findings, 
which directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
Veteran's assessment of the severity of his disability. In 
sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the appeal is denied.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008), but finds that the evidence does not 
show that his PTSD has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.   

In this case, there is no indication that the Veteran has 
been hospitalized due to his PTSD. Further, although he 
reported at his August 2008 VA examination that he was no 
longer able to drive tractor trailers, he attributed this to 
his leukemia and not his PTSD.  As such, the evidence does 
not show that his PTSD has caused marked interference with 
his over-all employment capabilities. Hence, referral for 
consideration of an extra-schedular evaluation is not 
warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's PTSD claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA 
and private treatment records, and he was afforded VA 
examinations in November 2004 and August 2008. The Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

A rating in excess of 30 percent for PTSD is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


